Order entered March 20, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00240-CV

TIFFANY POLLARD, INDIVIDUALLY AND AS TRUSTEE OF THE MARIE MERKEL
                     CHILDREN’S TRUST, Appellant

                                              V.

                             RUPERT M. POLLARD, Appellee

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-12515

                                             ORDER
       Before the Court is appellant’s March 18, 2019 unopposed motion to enlarge time to file

brief. The clerk’s record, however, has not yet been filed. Accordingly, we DENY the motion

as premature. See TEX. R. APP. P. 38.6(a).


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE